UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4764


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO DEMON BLEVINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-cr-00217-FL-1)


Submitted:   March 8, 2013                 Decided:   April 5, 2013


Before DIAZ, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antonio   Demon    Blevins     appeals     his   fourteen       month

sentence     imposed   following    the    revocation    of   his    supervised

release.        Blevins   claims     that     his     sentence      is     plainly

unreasonable because the district court impermissibly considered

promoting respect for the law during its imposition.                     18 U.S.C.

§ 3553(a)(2)(A) (2006).         After careful review of the record, we

affirm.

             A district court has broad discretion when imposing

sentence upon revoking a term of supervised release.                        United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                    We will

affirm such a sentence if it is within the statutory maximum and

is not “plainly unreasonable.”              United States v. Crudup, 461
F.3d 433, 439-40 (4th Cir. 2006).           In making this determination,

we first consider whether the sentence imposed is procedurally

or substantively unreasonable.        Id. at 438.        Only if we so find,

will    we    “then    decide     whether     the     sentence      is     plainly

unreasonable, relying on the definition of ‘plain’ that we use

in our ‘plain’ error analysis.”           Id. at 439.

             Because Blevins did not allege the district court’s

improper reliance on 18 U.S.C. § 3553(a)(2)(A) below, he must

also satisfy the additional requirements of plain error review.

See United States v. Bennett, 698 F.3d 194, 199-200 (4th Cir.

2012)     (unpreserved    claim     that     district     court      considered

                                      2
impermissible          factor       when     imposing           revocation       sentence       is

reviewed for plain error), cert. denied, __ U.S. __, 2013 WL
359745 (U.S. Mar. 4, 2013).                 Accordingly, Blevins must show that

1) the district court erred, 2) the error is clear and obvious,

and 3) the error affected his substantial rights.                                United States

v. Olano, 507 U.S. 725, 732-34 (1993).                                Blevins has not met

these requirements.

            As Blevins correctly notes, 18 U.S.C. § 3583(e) (2006)

mandates    that       a    district       court         consider      a   majority        of   the

factors listed in 18 U.S.C. § 3553(a) when imposing a revocation

sentence.       18         U.S.C.     §    3583(e).            Omitted      from       § 3583(e),

however,    are        the       need     for       the       sentence      to   reflect        the

seriousness of the offense, promote respect for the law, and

provide     just           punishment.                  18     U.S.C.       § 3553(a)(2)(A).

Accordingly,       a       district       court         may   not     impose     a    revocation

sentence based predominantly on such considerations.                                       Crudup,

461 F.3d at 439.                 To do so contravenes the U.S. Sentencing

Commission’s      direction          that       “at      revocation        the   court      should

sanction primarily the defendant’s breach of trust, while taking

into   account,        to    a    limited       degree,         the    seriousness         of   the

underlying violation and the criminal history of the violator.”

U.S. Sentencing Guidelines Manual ch. 7, pt. A(3)(b) (2010).

            Here,          the   district       court’s         explanation          of   Blevins’

sentence    does       not       indicate       a       plainly     improper         reliance   on

                                                    3
§ 3553(a)(2)(A).          Although the district court uttered a single,

passing reference to promoting respect for the law, it is clear

that     the     comment     was    made      in   reference       to        the     court’s

consideration       of     Blevins’     repeated       attempts         to     evade    his

probation officer and refusal to willingly accept responsibility

for his conduct.           Accordingly, the court’s challenged phrasing

clearly and properly referred to the need to punish Blevins’

violation of the court’s trust.                In addition, the district court

properly considered the need to deter similar conduct when it

imposed    Blevins’        sentence.       Thus,     we    find   no     violation        of

§ 3583(e), plain or otherwise.

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are     adequately      presented      in    the        materials

before    this    court     and    argument    would      not   aid    the     decisional

process.

                                                                                    AFFIRMED




                                           4